3111 the talisman QEnurt of gppeala
@335th Etﬁtrttt

DIVISION THREE
STATE OF MISSOURI, ) ED101279
)
Respondent, ) Appeal from the Circuit Court
) of St. Louis County
v. ) iZSL—CR03 107-01
)
SAMUEL SPIRES, ) Honorable Michael T. Jamison
)
Appellant. ) Filed: November 12, 2014

introduction
Samuel Spires (Spires) appeals from the judgment and sentence upon his
conviction following a jury trial of three counts of unlawful possession of a concealabie
ﬁrearm, Section 571.070, RSMo. (Cum. Supp. 2010). Spires argues the trial court erred
in overruling his motion to suppress evidence and in admitting the ﬁrearms, because the
ofﬁcer did not have reasonable, articuiable suspicion to stop the car Spires was in. We
afﬁnn.
Background
Spires was charged as a prior offender with three counts of the class C felony of
unlawful possession of a conceaiable ﬁrearm. He ﬁled a motion to suppress the three

ﬁrearms constituting the basis for the charges. He argued the seizure was incident to an

 

 

unlawful warrantiess search, in that it was conducted pursuant to an illegal trafﬁc stop.
At the pre-tria] hearing on the motion to suppress, Ofﬁcer Adam Lane testiﬁed that on the
night of June 30, 2011, at approximately 11:40 P.M., he observed a vehicle driving in a
parking lot without its lights on in a high-crime area. He drove past the vehicle and
observed a passenger in the backseat with a bandana, or similar type of cloth, covering
the bottom half of his face. Based on his belief that the vehicle was required to have its
headlights on and “the suspicious nature of the person having a bandana over his face at
that time and place,” Ofﬁcer Lane conduoted a trafﬁc stop, which led to the discovery of
the ﬁrearms. The trial court denied the motion to suppress the ﬁrearms, ﬁnding that
while the trafﬁc stop was not a legitimate stop because Missouri law does not require the
use of headlights while operating a vehicle in a parking lot, Ofﬁcer Lane had reasonable
suspicion to conduct a M] stop based on the passenger’s suspicious face covering.
Defense counsel objected to the court’s ruling.

The following facts were adduced at the trial, viewed in a light most favorable to
the jury verdict.2 Ofﬁcer Lane testiﬁed to his reasons for stopping the vehicle, which
were the same as he testiﬁed to at the suppression hearing. He then testiﬁed that after he
stopped the vehicle, the two backseat passengers ﬂed. When he approached the vehicle,
he observed through the window three long ﬁrearms lying in the backseat area and a
pistol in the center console area. He seized the ﬁrearms, noting they were loaded. The
ﬁrearms, identiﬁed as a Marlin .22 rifle, a Remington 870 express pump action shotgun,
and a Mossberg 12—guage shotgun, were entered into evidence. Defense counsel stated

there was “no objection” to the admission of all three ﬁrearms. However, before the

' Terry v. Ohio, 392 us. 1, 20 (1964).
2 State v. McCrady, 364 S.W.3d 709, 711 (Mo. App. ED. 2012) (view facts in light most favorable to jury
verdict).

 

court received evidence about the functionality of the ﬁrearms, defense counsel renewed
her objection to the ﬁrearms on the same basis as her motion to suppress. The court
confirmed that the objection was to the firearms, stated the parties had already discussed

3

the objection, and noted that defense counsel “had a continuing objection.” Firearms
expert William George testiﬁed that all three ﬁrearms were operational.

The jury found Spires guilty on all three counts of unlawful possession of a
firearm. The trial court sentenced him to six years of imprisonment in the Missouri
Department of Corrections 011 each charge, to be served concurrently. Spires filed a
motion for a new trial, asserting, as relevant for this appeal, that the trial court erred in
denying his motion to suppress the ﬁrearms seized by Officer Lane. The trial court
denied the motion. This appeal follows.

Discussion

In his sole point on appeal, Spires argues the trial court erred in overruling
defense counsel’s motion to suppress the firearms evidence and in admitting the firearms
at trial, because the evidence was discovered and seized as a result of an invalid trafﬁc
stop not based on reasonable suspicion, thus violating his Fourth Amendment right to be
free from unreasonable seizures. We disagree.

Assuming without deciding that the issue was sufficiently preserved for appeal,
we review the trial court’s denial of a motion to suppress for whether the ruling is
supported by sufficient evidence. State v. McCleary, 423 S.W.3d 888, 893 (Mo. App.
ED. 2014). However, whether conduct violates the Fourth Amendment is an issue of

law that this Court reviews de novo. State v. Ashby, 339 S.W.3d 600, 603 (Mo. App.

ED. 2011). We ﬁnd that there was no Fourth Amendment violation.

The Fourth Amendment of the United States Constitution protects the right to be
secure against unreasonable searches and seizures. State v. Waidrup, 331 S.W3d 668,
672 (Mo. banc 201 1). Individuals riding in a vehicle are “seized” within the meaning of
the Fourth Amendment when a police ofﬁcer stops the vehicle to investigate suspected
criminal activity. State v. Martin, 79 S.W3d 912, 916 (Mo. App. ED, 2002). Generally,
a search or seizure is allowed only if the police have probable cause to believe the person
has committed or is committing a crime. Beck v. Ohio, 379 U.S. 89, 91 (1964). One
exception to this rule is the My stop, which allows an ofﬁcer to perform a minimally
invasive investigatory stop if the ofﬁcer has a reasonable suspicion supported by
“speciﬁc articulable facts” that those stopped are engaged in criminal activity. m
w, 392 U.S. 1, 20 (1964).

Reasonable suspicion exists where a police ofﬁcer observes unusual conduct that
leads the ofﬁcer to reasonably conclude in light of his experience that criminal activity
“may be afoot.” Waldrup, 331 S.W3d at 673 (citations omitted). The ofﬁcer need not
be certain that a crime is being committed, but needs merely reasonable suspicion. St_ate_
LOO—ff, 129 S.W.3d 857, 864 (Mo. banc 2004). Although reasonable suspicion is a
lesser standard than probable cause, the Fourth Amendment requires that there exist “at
least a minimal level of objective justiﬁcation for making the stop.” Illinois v. Wardlow,
528 U.S. 119, 123 (2000). The trial court should examine the totality of the
circumstances to determine whether the standard for reasonable suspicion has been met.
Waldrup, 331 S.W.3d at 673.

Here, Ofﬁcer Lane testiﬁed that when he passed the vehicle at approximately

1 1:40 P.M., he observed a rear passenger with a bandana covering the lower half of his

face. The parking lot was in a high-crime area. Officer Lane thought the face covering at
that time and place was “odd” and “suspicious,” and he wanted to investigate further.
We agree with the trial court that wearing a bandana or cloth over one’s face is indicative
that the person is trying to disguise himself, which should cause a reasonable police
ofﬁcer to conclude in light of his experience that criminal activity “may be afoot.” E
E Thus, Officer Lane’s testimony that an individual in the vehicle had covered his face
with a bandana constituted specific articulable facts sufficient to cause a reasonable
suspicion that persons in the vehicle might be involved in criminal activity.3 SE My,
392 US. at 20. Accordingly, no Fourth Amendment violation occurred when Ofﬁcer
Lane engaged his lights and sirens to pull over the vehicle. m Waldrup, 331 S.W.3d at
673.

Having found that Ofﬁcer Lane had reasonable suspicion to perform a My stop,
we also ﬁnd that the trial court’s denial of Spires’s motion to suppress was supported by
substantial evidence and the court did not err in admitting the evidence at trial. Point
denied.

Conclusion

The judgment of the trial court is affirmed.

Kurt S. Odenwald, P. J., concurs.
Robert G. Dowd, J1‘., J., concurs.

 

3 We note that, regardless of the trial court’s ﬁnding that driving without headlights in a parking lot is not a
violation of state or municipal law, considering that the parking lot here was in a high-crime area, the act of
driving at night without headlights in the parking lot could support a reasonable suspicion that criminal
activity was afoot, sufﬁcient to support a My stop. E State v. Deck, 994 S.W.2d 527, 535 (Mo. banc
1999) (“[e]ven if there was no probable cause to stop Deck for the Qﬂeizse of driving without lights,
the no! of driving without lights late at night in a residential parking lot was some indication that criminal
activity was afoot, separate from the offense of driving without lights, itself”) (emphasis in the original).